DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1-14 have been accepted.

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 05/06/2022, claims 1-14 were indicated as allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and if claim 14 was rewritten or amended to overcome the rejection under 35 USC 101.
In response, the Applicant has amended claims 1-14.
As recited in the previous Office Action:
No prior art could be found which teaches or fairly suggests, alone or in combination, a tempo setting device, a method of tempo setting, or a computer readable medium storing instructions for tempo setting, which deems a predetermined utterance as a detection target, detects said utterance through recognizing sound, decides a tempo based on said detected utterance in response to two or more times of consecutive detection of the utterance within a determined time interval, and sets the tempo accordingly.
The closest prior art of record are the Korean publication to Kim (KR 20170120234), the Chinese publication to Yukiko (CN 1670641 A), the US patent to Tang (9,202,520), and the US patent application publications to Raiker et al. (US 2020/0043511), Zass (US 2020/0066294) and Mizuguchi et al. (US 2014/0006031).
Given no prior art could be found, which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claims 1, 13 and 14, and dependent claims 2-12, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/10/2022